                                                                                                 Filed: 10/1/2019 3:49 F
                                                                                                                     Cle
  USDC IN/ND case 3:20-cv-00763-RLM-MGG document 6 filed 10/01/19                           page   1 of 2County, Indiai
                                                                                              St. Joseph




STATE (aF INDIANA.    )                  ~T THE ST, JOSEPH CIRCY.JTT/SUPERIOR. COURT
                      } SS;                           71C01-1910-CT-000385
COUNTY OI' ST, JOSEPH }                  CAUSE NO.:

BONNIE J, GODFREY,
X362 CARPET S'Z'REET
STEVENSVILLE, MICHIGAN 49127

                Plaintiff,

        v.

SP~EDW.~.Y I.,~,C,                       )
c/o CT CORPORATION SYSTEM, Resident Agent)
~ SO WEST MA.RK~T STREET, SUITE 800      )
INDIANAPOLIS, INDIANA 46204              )

                Defendant,                               )

                                  COMPLAINT FOR DAMAGES

        Cannes pow tk~e Plaintiff, by couzlsel, and for her claim for relief, states the following:

        1,      Qn or about the 20th day of Janua~•y, 2019, the Plaintiff, was a business invitee on the

D~feildant's premises located at 6161 West Bxicl~ Road, South Bend, Indiana when she fell.

        2.      The Defendant tailed to maintain the prez~ises and/or warn the Plaintiff of a

dangerous and/or hazardous condition,

        3,      .A.s ~ direct and proximate result of the carelessness and negligence of the Defendant,

the Plaintiff sustained pexsonal injuries, the effects of which may be permanent and lasting; has

incurred hospital, doctor and medical expenses and may continue to incur hospital, doctor and

medical expenses in the future; has incu~xed fain and suf~ezing anal may continue to incur pain and

suffering z~~ the futiu~e, all of which damages a1•e in an amount yet uncex~fiazn.

        4.      As a fuz-ther direct and proximate result of the carelessness anal ~aegligence of the

defendant, the plai~ti~f has incur~•ed lost wages and may continue to incur Iast wages iaa the fixture.
  USDC IN/ND case 3:20-cv-00763-RLM-MGG document 6 filed 10/01/19 page 2 of 2



        WH~REFOR~, P~aintif~'demands judgment against tk~e Defendant in an amount that will

reasonably compensate hex• fox• the injuries and damages sustained, for the costs o~ this action and

for all other just and pza~aer t~elief




                                                          es P. Bart~a (33951-~6)
                                                     Attorn~~ foi• Plaintiff
                                                     PFETFER MOR.GAN & STESIAK
                                                     53600 North Ironwood Drive
                                                     South Bend, iN 46635
                                                     'Z`elephone: (574) 2722870




                                                2
